713 N.W.2d 779 (2006)
475 Mich. 875
Robert W. CLARK, Plaintiff-Appellant,
v.
DAIMLERCHRYSLER CORPORATION, Defendant-Appellee.
Docket No. 130043. COA No. 252765.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the September 13, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.